DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Christopher McKeon (Reg. No. 63,281) on 10/18/2021 (for claims) and 10/19/2021 (for abstract). 
The application has been amended as follows: 
Abstract:
The abstract has been replaced as following:
--A charge tube for shaped charges into a perforating gun having a hollow cylindrical body with a first end and a second end, one or more30 cutouts adapted to fit a shaped charge, one or more apex cutouts, located 180 degrees about the center axis of the hollow cylindrical body from the at least one or more cutouts, adapted to fit the apex end of a shaped charge, and at least one set of parallel, partially circumferential, slot cuts proximate to the first end of the cylindrical body.--.

IN THE CLAIMS:
	Claim 1 has been changed as following:
	-- A charge tube for loading shaped charges into a perforating gun comprising: 
a hollow cylindrical body with a first end and a second end; 
one or more cutouts adapted to fit a shaped charge; 
one or more apex cutouts a center axis of the hollow cylindrical body from the at least one or more cutouts, adapted to fit an apex end of a shaped charge; and 
at least one set of parallel, partially circumferential, slot cuts proximate to the first end of the cylindrical body, wherein an area of the cylindrical body in between is crimped against an end fitting.--.
Claim 9 has been changed to as following:
-- A perforating gun system comprising: 
a perforating gun body containing a charge tube for loading shaped charges into a perforating gun further comprising: 
a hollow cylindrical body with a first end and a second end; 
one or more cutouts adapted to fit a shaped charge; 
10one or more apex cutouts a center axis of the hollow cylindrical body from the at least one or more cutouts, adapted to fit an apex end of a shaped charge; 
at least one set of parallel, partially circumferential, slot cuts proximate to the first end of the cylindrical body, wherein an area of the cylindrical body in 15between is crimped against an end fitting; and
at least one set of parallel, partially circumferential, slot cuts proximate to the second end of the cylindrical body, wherein the area of the cylindrical body in between the two parallel slot cuts forms a second slotted tab that is crimped 20against an end fitting; 
one or more shaped charges located in each cutout of the charge tube; 
a first end fitting coupled to the first end of the charge tube; and 
a second end fitting coupled to the second end of the charge tube.--.
Claims 19-33 have been cancelled.
Claim 34 has been replaced as following:
-- A charge tube for loading shaped charges into a perforating gun comprising: 
a hollow cylindrical body with a first end and a second end; 
one or more cutouts adapted to fit a shaped charge; 
one or more apex cutouts a center axis of the hollow cylindrical body from the at least one or more cutouts, adapted to fit an apex end 10of a shaped charge; and 
at least one slot cut proximate to the first end of the cylindrical body, wherein an area of the cylindrical body in between is crimped against an end fitting.--.
	Claim 36, line 2, “the intersection” has been changed to –an intersection--.

Allowable Subject Matter
Claims 1-18 and 34-44 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claims 1, 9 and 34, the reason for the allowance of claims is the inclusion of the limitation of: at least one set of parallel, partially circumferential, slot cuts proximate to a first end of a cylindrical body, wherein an area of the cylindrical body in between two parallel slot cuts forms a slotted tab that is crimped against an end fitting in claim 1, at least one set of parallel, partially circumferential, slot cuts proximate to a first end of a cylindrical body, wherein an area of the cylindrical body in between two parallel slot cuts forms a first slotted tab that is crimped against an end fitting; and at least one set of parallel, partially circumferential, slot cuts proximate to a second end of the cylindrical body, wherein an area of the cylindrical body in between two parallel slot cuts forms a second slotted tab that may be crimped against an end fitting in claim 9, and at least one set of parallel, partially circumferential, slot cuts proximate to a first end of a cylindrical body, wherein an area of the cylindrical body in between two parallel slot cuts forms a slotted tab that is crimped against an end fitting in claim 34. It is these limitations found in the claims, as they are claimed in the combination that has not been found, taught or suggested by the prior art of record, that makes these claims allowable over the prior art. Claims 2-8, 10-18 and 35-44 are allowed as being respectively dependent on claims 1, 9 and 34.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.